 GOLDEN EAGLE LIFE INSURANCE CORPORATION247GOLDEN EAGLE LIFE INSURANCECORPORATIONandINSURANCE AND-ALLIED WORKERS'ORGANIZING COMMITTEE,LOCAL 1706, CIO, PE'-TITIONER.Case No. 2-RC-2677. July 17, 1951Decision and OrderUpon a petition duly filed, hearings were held before Lewis Mooreand Eugene Purver, hearing officers.The hearing officers' rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board finds:The Employer, an insurance company, is engaged in selling indus-trial accident and health insurance.It is not licensed to do businessin any State other than New York, and its only office is in Brooklyn,New York. It receives approximately 95 percent of its total pre-miums from sources within the State and 5 percent from outside theState.Of its approximately 70,000 policy holders, only some 849,are located outside the State.'The total insurance in force is approximately $19,481,032, of which$247,338 is held by out-of-State policy holders.It receives annually$979,898 in premiums, of which only approximately $17,088 comesfrom policy holders outside the State.Its payments to policy holdersin dividends and claim allowances annually amount to $289,180, ofwhich $22,623 are mailed to policy holders out of State. In 1947, theEmployer's investments amounted to $1,961,558. In 1950, these in-vestments amounted to between $2,000,000 and $2,500,000, of which74 percent was in out-of-State securities.About 48 percent of itsincome from investments, or about $28,861 annually, is derived fromout-of-State investments.The Employer and the Petitioner desire the Board to assert jurisdic-tion in this case.The Intervenor, Industrial Insurance Agents' Union,Local 30, UOPWA, affiliated with District 65, DPOWA, contends thatthe Board neither has nor should assert jurisdiction.While theEmployer's operations are not unrelated to commerce, the recorddoes not disclose that the interstate aspects of these operations are ofsufficientmagnitude to justify the assertion of jurisdiction under theBoard's recently announced policy.2We shall dismiss the petition.OrderIT ISHEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives filed herein be, and it hereby is, dismissed.'These are apparently policy holders who bought their insurance in New York andlater left the State.The Employer is prohibited from selling any new or additiona)insurance to individuals outside the State.7Cf.Stanislaus Implement and Hardware Company,Limited,91 NLRB.618 ;FederalDairy Co., Inc.,91 NLRB 638;The Rutledge Paper Products,Inc.,91 NLRB 625.95 NLRB No. 35. 248DECISIONSOF NATIONAL LABOR RELATIONS BOARDMEMBER STYLES took no part in the consideration of the above.De-cision and Order.STANDARD&POOR'S CORPORATIONandNEWSPAPERGUILD OF NEW YORK,LOCAL3,AMERICAN NEWSPAPERGUILD,CIO, PETITIONER.CaseNo.2RC--2751. July 17,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston and Rey-nolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreason :The Petitioner, having in the past represented certain employeesof the Employer's New York City and Orange, Connecticut, offices,now. seeks to represent them all in a single unit.The Intervenor,Standard & Poor's Independent Association, contends that existingcontracts bar this proceeding,' and that the proposed unit is inap-propriate because of the bargaining history and an alleged lack offunctional integration of the Employer's operations.The Employeris neutral.The Employer is engaged in publishing financial information andfurnishing financial advice.This proceeding is limited to its mainoffice in New York City and a subsidiary office in Orange, Connecti-cut.The New York, City office has two main functional divisions :printed service, which gathers and publishes financial information,and planned investments, which gives financial advice to clients. Inaddition, the New York City office houses the sales division and a'The contractsasserted to be a bar were signed,3 months after the filing of the presentpetition.Accordingly,we findthat they are not a bar.The PlumbingContractors Asso-ciation of Baltimore,Maryland,Inc., atal.,93 NLRB 1081.95 NLRB No. 36.